F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 16 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    PERRY B. BEVERAGE,

                Plaintiff-Appellant,
    v.
                                                         No. 97-6104
    SHELTER MUTUAL INSURANCE                         (D.C. No. 96-CV-471)
    COMPANY, a Missouri Corporation;                     (W.D. Okla.)
    SHELTER GENERAL INSURANCE
    COMPANY, a Missouri Corporation;
    SHELTER LIFE INSURANCE CO., a
    Missouri Corporation; and SHELTER
    FINANCIAL SERVICES, INC., a
    Missouri Corporation,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and BRISCOE, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Perry B. Beverage appeals from the district court’s order granting

defendants’ motion for sanctions for not providing discovery to defendants in a

timely manner. The dispute turns on whether Mr. Beverage or his lawyer was

responsible for the delay. The trial court held a hearing at which both Mr.

Beverage and his counsel testified. The trial court determined counsel to be the

more credible witness and imposed the sanctions on Mr. Beverage.

      We review the imposition of sanctions for abuse of discretion, see Mobley

v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994), and defer to the district court's

evaluation of the credibility of witnesses, see Fed. R. Civ. P. 52(a) (“due regard

shall be given to the opportunity of the trial court to judge the credibility of the

witnesses”). We cannot say the trial court’s credibility determination was clearly

erroneous or that its order imposing sanctions was an abuse of discretion.

      AFFIRMED.

                                                      Entered for the Court



                                                      Monroe G. McKay
                                                      Circuit Judge




                                           -2-